Order entered December 31, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01118-CR

                             GONZALO HERNANDEZ, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F11-52654-Y

                                             ORDER
       Because the Dallas County Clerk has failed to comply with our October 11, 2013 order to

file a supplemental clerk’s record containing a certified, signed, and detailed itemization of the

costs assessed in this case, we again ORDER the Dallas County District Clerk to file the

supplemental record. See TEX. CODE CRIM. PROC. ANN. arts. 103.001 (West 2006) (“A cost is

not payable by the person charged with the cost until a written bill is produced or is ready to be

produced, containing the items of cost, signed by the officer who charged the cost or the officer

who is entitled to receive payment for the cost.”) (emphasis added); 1003.006 (“If a criminal

action or proceeding . . . is appealed, an officer of the court shall certify and sign a bill of costs

stating the costs that have accrued and send the bill of cost to the court to which the action or

proceeding is . . . appealed.”) (emphasis added). The Dallas County District Clerk shall file the
supplemental record no later than January 13, 2014. If the record is not filed by that date, we

will utilize the available remedies to obtain the record, which may include ordering the Dallas

County Clerk to show cause why he should not be held in contempt for failure to comply with this

Court’s orders.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; and counsel for all parties.




                                                  /Jim Moseley/
                                                  JIM MOSELEY
                                                  PRESIDING JUSTICE